Title: To Thomas Jefferson from Robert Patton, 27 June 1807
From: Patton, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Post office Philada. 27th June 1807
                        
                        Your favour of the 25th inst., enclosing a letter for Genl. Dearbourn, & one for Mr. Gallatin I received
                            this morning, & immediately after its receipt, I delivered Genl. Dearbourns into his own hand—He leaves this City for
                            the Southward tomorrow morning.
                        The letter for Mr. Gallatin, I have sent under cover, to the Post Master at New-York, with a request that, he
                            will be pleased to have it delivered immediately after its arrival. I am, Sir, 
                  with the greatest respect Your Obedient
                            Servt.
                        
                            Robt. Patton
                            
                        
                    